Citation Nr: 1648294	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection the Veteran's thoracolumbar spine disability. 

2.  Entitlement to service connection the Veteran's exercise induced asthma. 

3.  Entitlement to an increased rating for the Veteran's service-connected bilateral plantar fasciitis on an extraschedular basis.  

4.  Entitlement to an initial compensable rating for the Veteran's service connected right maxillary sinusitis prior to July 26, 2013. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1999 through May 2007, with the United States Navy. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeals for service connection of her thoracolumbar spine disability and exercise induced asthma have previously been before the Board.  In a January 2015 decision, the Board remanded these issues to the RO for further development, to include the procurement of  VA medical examinations.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

Additionally, the Veteran's appeals for an initial compensable rating for her right maxillary sinusitis prior to July 26, 2013 and entitlement to an increased rating for her bilateral plantar fasciitis on an extraschedular basis have previously been before the Board.  In January 2015, the Board denied entitlement to both issues.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims ("Court").  In a May 2016 Joint Motion for Remand ("JMR"), the Court vacated the Board's denials and remanded these issue.  Unfortunately, as will be discussed in greater detail below, the Board finds that an additional remand is required for the issue of entitlement to an initial compensable rating for the Veteran's right maxillary sinusitis prior to July 26, 2013. 

In October 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge in Waco, Texas. A transcript of that hearing is associated with the claims folder. 

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after a Supplemental Statement of the Case was issued on the Veteran's claim for service connection of her thoracolumbar spine disability and exercise induced asthma.  However, the Veteran submitted a request for an expedited appeal in June 2016, waiving RO consideration.  Furthermore, the Board notes the recent submission of medical evidence contained duplicate documents of the Veteran's recent VA examinations.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

The issue of entitlement to an initial compensable rating for the Veteran's service connected right maxillary sinusitis prior to July 26, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar strain preexisted and was not aggravated by her active duty service.  

2.  The Veteran has not had a diagnosed asthmatic disorder or other respiratory condition during the appeal period or within proximity thereto. 

3.  The Veteran's service-connected bilateral plantar fasciitis do not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 513, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

2.  An asthmatic disorder or other respiratory condition was not incurred in or aggravated during a period of active military service.  38 U.S.C.A. §§ 1101, 1103, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304 (2015). 

3.  The criteria are not met for an increased rating for service-connected bilateral flat feet on an extraschedular basis during any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated July 2007, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs") and VA treatment records.  For her part, the Veteran has submitted personal statements and argument from her representative.  Furthermore, the Veteran has not identified any additional, outstanding evidence that is relevant to the thoracolumbar spine disability or exercise induced asthma, claims being decided herein.  

Additionally, the Board notes that the May 2016 JMR alerted the Veteran that she was free to submit any additional evidence in connection with her claim for extraschedular consideration of her bilateral plantar fasciitis.  However, through the date of this decision, no additional evidence was submitted by the Veteran or her representative. 

The Veteran was additionally afforded VA examinations in August 2007, February 2012, and March 2012, in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  These examinations and the medical opinions provided were thorough, supported by rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  Therefore, the Board finds that they are adequate to decide the claims.

Moreover, as noted above, the Veteran was provided the opportunity to testify at a hearing before the Board in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and her representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The basic elements for service connection were identified.  The Veteran's thoracolumbar spine disability and asthma were discussed in detail by the parties.  The Veteran provided argument as to why she believed these disorders should be service-connected.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

With regard to the previous January 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ afforded the Veteran VA examinations to determine the etiology of her thoracolumbar strain and her exercised induced asthma.  As such, the AOJ has substantially complied with the remand directives.  

Moreover, for the service connection issues on appeal, neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duties to notify and assist or the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the thoracolumbar strain and exercised induced asthma issues on appeal.    

Entitlement to Service Connection:

The Veteran is seeking service connection for a thoracolumbar strain and exercised induced asthma.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d); See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law for the Veteran's claims of entitlement to service connection, the Board will discuss the merits of each claim separately. 

	I. Thoracolumbar Strain

The Veteran seeks entitlement to service connection for a thoracolumbar strain.  Specifically, the Veteran alleges that she experienced continuous low back pain during her active duty service, and has continuously experienced low back pain since her separation from service.  See August 2008 Appeal to the Board. 

In addition to the general law of service connection summarized above, the Board notes that additional regulations are pertinent to the Veteran's claim for service connection of her thoracolumbar strain.  Specifically, under VA regulations a Veteran is presumed to be in sound condition when she entered into military service, except for defects, injuries, or conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, this presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Where a preexisting disability is noted upon entry into service, then the claim is one of entitlement to compensation based upon aggravation of a preexisting disability.  

Prior to the Veteran's entrance into active duty service, an entrance examination was conducted.  This June 1999 enlistment examination documented the presence of a dorsal spine abnormality.  Specifically, the examiner observed that "scoliosis" was present to "15 degrees."  Therefore, the report from the Veteran's entrance examination noted a back disability, specifically scoliosis, which existed prior to her entrance into active duty service.  Accordingly, the Veteran experienced a preexisting back disability under 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In making this determination, that the Veteran experienced a preexisting back disability, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's spinal diagnoses of record.  An examination of the Veteran's STRs reveals she was treated and diagnosed intermittently for a thoracic back strain, lumbago, low back strain, sacroiliac strain, and mid-back strain.  The Board finds that all of these diagnoses fall within the symptomatology that is to be expected with a diagnosis of scoliosis.  Notably, a March 2016 VA medical examiner opined that scoliosis is "understood to be a risk factor for back strain and back pain."  Therefore, the Board finds the Veteran was noted to have a pre-existing disability of scoliosis, which manifested as symptoms of mid to low back strains and pain throughout her active duty service.  

As the Veteran's disability preexisted her active service, she cannot bring a claim for service connection for her thoracolumbar sprain based on in-service incurrence of the disability, but may bring a claim for service-connected aggravation of a preexisting disability.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  As will be discussed below,  the competent and probative evidence of record does not show that the Veteran's preexisting dorsal spine disability underwent a permanent worsening beyond the normal progression during the Veteran's active duty service.  

The Board has reviewed the Veteran's STRs and finds she received intermittent treatment for symptoms of back pain during her active duty service.  For example, in August 2006, the Veteran reported increased pain and stiffness in her back.  As a result of her reported symptoms, a radiograph of her lumbar spine was ordered.  This x-ray reported the alignment and sacroiliac joints appeared normal.  However, the x-ray noted there was a "straightening of the usual lordosis," which was assessed to be "non-specific."  Other findings from this radiograph noted the lumbar vertebral bodies were normal in height and the disc spaces were well preserved. 

Additionally, in August 2006, the Veteran sought treatment for complaints of recent recurrence of back pain.  In her initial chiropractic examination, the Veteran reported symptoms of "pain and discomfort to her mid to lower back" which had been constant for the past four years.  She further reported her pain began four years ago "for no apparent reason."  On examination, the Veteran's range of motion across her dorsolumbar spine was "normal," as were her deep tendon reflexes.  The Veteran's right leg was judged to be shorter than the left by a half inch and she reported pain/stiffness to palpations across her lumbar and thoracic spine.  During this examination, the Veteran was diagnosed with mid-back pain and lumbago, and was administered chiropractic manipulation for treatment.  

Although directed to return on a monthly basis, the Veteran did not seek any follow-up treatment until November 2006.  During this examination, the Veteran reported her "moderate" levels of pain and discomfort had returned.  A physical examination revealed that the Veteran's right leg was a quarter of an inch shorter than her left.  Additional chiropractic treatment was administered and the Veteran was diagnosed with a thoracic back strain.  During a follow-up examination in December 2006, the Veteran again reported the etiology of her symptoms had resulted for "no apparent reason."   She further elaborated that her symptoms were "all due to normal activities of daily living."  Chiropractic treatment was again administered, and the Veteran's right leg was measured to be a quarter inch shorter than her left leg. 

The last in-service records for the Veteran's back pain are dated from March 2007.  At this time, the Veteran reported symptoms of only "mild pain and stiffness in her mid-back."  She further acknowledged that her soreness and stiffness had "decreased" since her prior treatment.  A physical examination did not reveal any evidence of either a shorter left or right leg.  Additionally, the Veteran reported her symptoms were due to the performance of normal daily activities.  A few days later, the Veteran returned for additional chiropractic manipulations, reporting only "mild" soreness over her mid-back.  During this final chiropractic appointment, the Veteran was diagnosed with back strains of the thoracic and lumbar spines.  

Based on the foregoing, the Board finds the STRs do not reflect any evidence of an in-service injury which caused the Veteran's back pain to worsen or in any way contributed to her symptoms.  Furthermore, the Board notes that at no time did the Veteran report an in-service injury, such as a fall, contributed to or caused her back pain to worsen.

In addition to these in-service treatment records, the Board notes that the Veteran discussed the origin and severity of her symptoms at various times during and following her active duty service.  For example, in February 2004, the Veteran reported her back pain was made worse by "sitting and standing all day."  However, in April 2004, the Veteran reported she believed her back pain was due to her having "large breasts."  Subsequently, in February 2005, the Veteran reported her pain was made worse during her pregnancy.  At the time, the Veteran was given a back supporting brace to help alleviate her pain.  Following her separation from service, the Veteran alleged her pain had been made worse during her active duty service, in particular the physical training involving running, rocking, and sit-ups.  See February 2012 VA Examination.  

In regards to these statements, the Board notes that as a lay person the Veteran is considered to be competent to report what comes to her through her senses, including pain in her back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of or degree and severity of her back pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board has considered the Veteran's lay statements regarding increased pain in her back during her military service, however for reasons discussed below, the Board finds the objective medical evidence of record does not support the Veteran's assertions that her back condition increased in severity, or was aggravated beyond its normal progression, during her active military service.

As part of the instant appeal, the Veteran was afforded three VA examinations, in August 2007, February 2012, and March 2016.  During her August 2007 VA examination, which was a general medical examination, the Veteran was observed to maintain a normal posture and walked with a normal gait.  Range of motion testing of her thoracic spine reported forward flexion of 80 degrees and extension of 20 degrees.  The examiner noted the Veteran's spine was symmetrical and there was no additional limitation with repetitive range of motion testing.  However, the Veteran subjectively reported pain at the end range of movements.  There was no evidence of muscle spasms or atrophy during this examination.  Following this general medical examination, a general diagnosis of a "chronic thoracolumbar strain" was reported.  The VA examiner provided no opinion or assessment as to whether the Veteran's thoracolumbar strain was related to or aggravated by her active duty service.  

Subsequently, in February 2012, the Veteran was seen for a VA examination specific to her appeal for service connection of her thoracolumbar strain.  Range of motion testing during this examination was consistent with her August 2007 evaluation.  The examiner reported forward flexion of 75 degrees, with pain beginning around 20 degrees, and extension of 20 degrees.  Rotational range of motion was within normal limits, to 25 degrees on both the left and right sides.  Similarly, the Veteran's lateral flexion was within normal limits, reported as 25 degrees on both the left and right sides. 

The February 2012 VA examiner, following this physical examination of the Veteran and a review of her claims file opined the Veteran's thoracolumbar strain was less likely than not incurred in or caused by the Veteran's active duty service.  In support of this conclusion, the VA examiner reported that the claims file shows the Veteran reported a four year history of back pain while in service, but did not seek treatment until August 2006.  Additionally, the VA examiner highlighted that, following the Veteran's initial treatment for back pain in August 2006, all of her subsequent diagnoses were for "chronic" strains and back pains.  Specifically, the VA examiner reported there was no radiograph within the Veteran's claims folder that showed any evidence of degenerative joint disease or disc disease.  The VA examiner did not provide any opinion as to whether the Veteran's pre-existing spine condition was aggravated during her active duty service. 

A third VA examination for the Veteran's thoracolumbar sprain was conducted in March 2016.  During this examination, the Veteran's range of motion was reported to be within normal ranges for flexion, extension, lateral flexion, and rotation.  The examiner reported the Veteran exhibited a "fully normal range of motion," and did not exhibit any "objective pain behaviors while walking or standing."  However, the Veteran subjectively reported pain with back extension and rotation to the side.  The examiner further reported the Veteran walked with a normal gait, and maintained normal muscle strength and normal sensation.  

Following this physical examination of the Veteran, and a review of her claims file, the March 2016 examiner opined the Veteran's thoracolumbar strain was less likely than not aggravated, beyond its natural progression, by the Veteran's active duty service.  However, the VA examiner noted that because there were no pre-service records documenting her back pain or symptoms, a direct comparison of pre and post service symptoms could not be made.  Despite this lack of earlier treatment records, the VA examiner opined the Veteran's thoracolumbar strain was less likely than not aggravated by her active duty service because her current complaints of back pain and stiffness are consistent with "the known natural progression of symptoms from pre-existing scoliosis."  Additionally, based upon the examiner's review of the Veteran's medical history, he opined there was "no support in the evidence for a worsening of symptoms which exceeds the natural history and predictable progression of symptoms from scoliosis."  

As further support for his conclusion that the Veteran's thoracolumbar sprain was not aggravated by her active duty service, the VA examiner cited to "repeated references of mild symptoms" throughout the claims file.  Specifically, the VA examiner noted that the Veteran's subjective complaints of her back pain had not increased in severity during her active duty service.  Additionally, the objective medical imaging reports did not make any reference to or find any evidence of degenerative disc disease or degenerative spinal joint disease.  The lack of such evidence, to the VA examiner, represented "unmistakable and undebatable evidence that there has been no aggravation of progression of a back disorder beyond the known natural history of scoliosis."  Similarly, a magnetic resonance imaging ("MRI") report from 2014 reported wholly normal findings.  As such, the VA examiner opined the Veteran's current thoracolumbar sprain was neither related to nor aggravated by her active duty service. 

Based on the foregoing, the Board concludes the weight of the evidence of record does not establish the Veteran's pre-existing back disability was aggravated by her active duty service.  The STRs do not document any increase in pain or additional injury to the Veteran's back during her active duty service.  The VA examinations conducted subsequent to her military separation have reported the Veteran experiences "mild" symptoms that are less likely than not related to her active duty service.  Furthermore, in March 2016, a new VA examiner specifically opined there was no evidence of an in-service aggravation of the Veteran's thoracolumbar sprain.  As such, the Veteran's claim for service connection for aggravation of a pre-existing back condition is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	II.  Exercise Induced Asthma:

The Veteran is additionally seeking service connection for her exercised induced asthma.  Throughout the pendency of her appeal, the Veteran has alleged she did not experience any respiratory or asthma related symptoms until she began her active duty service.  See August 2008 Appeal to the Board.  The Veteran additionally alleges she has continued to experience these symptoms since her separation from active duty service.  See October 2014 Testimony.    

However, after a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for an asthmatic or other respiratory disorder.  In reaching this conclusion, the Board finds the credible and competent evidence of record does not support a diagnosis for an asthmatic condition, or other respiratory disorder, during her active duty service.  

In reaching this determination, that the Veteran does not have a current asthmatic or other respiratory disorder, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of her claim for service connection.  Despite this broad approach, the Board finds there is no current diagnosis for any respiratory condition and therefore, the first element of service connection has not been met. 
In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether shortness of breath or otherwise, does not necessarily warrant a finding that she has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

A review of the Veteran's STRs reflect she was initially treated for shortness of breath at various times throughout her active duty service.  In October 2000, the Veteran initially sought treatment for complaints of difficulty breathing.  Subjectively, the Veteran described a history of breathing difficulties prior to her active duty service.  She reported being active throughout high school, playing "all sports," but found it "difficult to breath" towards the ends of events.  Additionally, the Veteran reported she experiences "episodes of breathing funny," which were described as taking "occasional deep sighs" and that she "has to control [her] breathing" so she can "calm down."  The clinician observed these symptoms were not indicative of a typical respiratory disease and that there was "clearly an element of anxiety involved."  No diagnosis was provided, as there was no accompanying pulmonary functioning tests.  She was subsequently referred to internal medicine for further diagnostic testing. 

Following the Veteran's reports of dyspnea and breathing difficulties, described above, she was administered an "exercise provocation" pulmonary functioning test on November 1, 2000.  The Veteran was able to maintain her maximum targeted heart rate of 161 beats per minute, for five minutes before having to stop due to complaints of chest pain.  Spirometry data from this examination showed the Veteran's forced vital capacity ("FVC") value decreased by 21 percent.  However, this drop in lung capacity did not occur until ten minutes into the examination, which was five minutes after she dropped below the target heart rate and five minutes after she decreased her exercise intensity.  Moreover, the clinician noted the Veteran's lung functioning responded immediately to Albuterol and that there was no objective evidence of her wheezing during the examination.  No diagnosis was given following this examination. 

Subsequent STRs, dated November 20, 2000, report the results of the Veteran's pulmonary functioning during a "histamine challenge."  Unlike the decline in her FVC value during the "exercise provocation" pulmonary functioning test, the Veteran's spirometry data showed no decrease in lung functioning with the addition of histamine.  Moreover, the STRs further note the overall findings of the histamine challenge were negative.  Specifically, the examining physician reported there was no evidence of any airway reactive or other obstructive defects during this histamine challenge.  No diagnosis was given following this examination. 

A follow-up pulmonary functioning test was conducted the next day, on November 21, 2000.  The results of this examination were "significantly" different from the prior "exercise provocation" test.  Specifically, the Veteran was able to reach and maintain her target heart rate for six minutes with no adverse effects on her lungs or breathing.  As a result of this examination, the clinician stated there was no evidence of exercise induced asthma.  A second follow-up examination occurred in December 2000.  Once again, the results of this pulmonary functioning test differed from the November 1, 2000 initial "exercise provocation" test and histamine challenge.  The results of the December 2000 examination show the Veteran was capable of exercising for up to 30 minutes without any evidence or objective signs of airway obstruction.  As a result of this examination, the clinician noted it was "questionable" whether the Veteran had exercised induced asthma.

Subsequent in-service pulmonary functioning tests and physical examinations conclusively found that the Veteran did not have exercise induced asthma.  For example, in June 2002, the Veteran sought follow-up treatment for continued symptoms of shortness of breath.  As a result, additional follow-up pulmonary functioning tests were conducted in July 2002.  During this examination, the Veteran's FVC value was over 100 percent of the predicted value, both pre and post use of a bronchodilators.  The results of this examination were evaluated by a VA physician, and the Veteran was counseled that her pulmonary functioning test results were not indicative of exercised induced asthma.  Similarly, following the Veteran's complaints of continued dyspnea and additional pulmonary functioning tests in August 2003, the Veteran was explicitly told the objective evidence "showed no evidence of exercise induced bronchoconstriction."  The examining VA physician reported there was no evidence of air flow obstruction.  Rather, the examining physician concluded the evidence suggested her symptoms were more likely due to her smoking habit and/or her body habitus. 

In January 2007, prior to her separation from active duty service, the Veteran was explicitly told that she does not have a diagnosis for asthma, either exercised induced or not.  Furthermore, the examining physician told her there was no evidence she had any type of respiratory or pulmonary disease.  In fact, the Veteran was given clearance to resume exercising as tolerated.  Regarding her subjective reports of continued dyspnea, the examining physician referred her for an internal medicine consultation, as her continued symptoms were likely related to her gastroesophageal reflux disease.  

Despite these definitive lack of evidence to support a diagnosis, the Veteran's self-reported a history of and diagnosis for exercise induced asthma after her separation from active duty service.  For example, in July 2007, the Veteran reported a history of exercise induced asthma during a routine physical examination.  However, the examining clinician, after reviewing the Veteran's medical records noted the Veteran had never formally been diagnosed with asthma.  Rather, the clinician observed, the Veteran has been treated for symptoms of frequent colds and for symptoms of gastroesophageal reflux disease.  

Based on the above analysis, the Board finds there was no credible evidence to support a diagnosis for exercise induced asthma, or other respiratory disease, either during the Veteran's active duty service or immediately afterwards.  Specifically, the competent, credible, and objective evidence of record shows no evidence of a reactive airway disease.  Rather, based on the number of pulmonary functioning tests with negative results, multiple VA physicians concluded that the Veteran's symptoms were related to other factors, such as smoking, symptoms of gastroesophageal reflux disease, and/or her body habitus.

As a part of her instant appeal, the Veteran was afforded a VA examination in August 2007.  At that time, the Veteran reported that she had most recently experienced an asthmatic episode eight months before and that she experienced tightness in her chest even without exercise.  A physical examination of the chest and lungs was performed, and was determined as normal; however, a pulmonary function test was not performed.  Despite the lack of a formal diagnosis within the Veteran's claims file, and the normal physical evaluation during the examination, the VA examiner included a diagnosis for exercise induced asthma.  This diagnosis is directly at odds with the pulmonary functioning reports within the Veteran's claims file, notably the July 2002 and August 2003 evaluations.  The August 2007 VA examiner made no mention of these pulmonary functioning tests and did not discuss their findings.  As such, the bases for the examiner's diagnoses are unclear, particularly the absence of any physical findings on examination and given that the examiner did not perform a pulmonary function test as part of the examination.

Subsequent to this VA examination, pulmonary functioning tests were performed in September 2007.  See Waco Pulmonary Functioning Test.  The results of this examination reported the Veteran's FVC was 3.0 L which was 79 percent of the predicted value.  Based on this result, the examiner concluded there was some evidence of "variable upper airway obstruction," which he suspected was due to "vocal cord adduction."  Notably, the examiner observed the Veteran was congested and coughing during the testing and that a leak was detected in the equipment.  Moreover, after considering the total volume of air the Veteran was able to exhale, the VA examiner opined this lower FVC value was "normal" for the circumstances. Based on these results, no diagnosis for asthma, exercise induced asthma, or other respiratory disorder was provided or warranted by the findings.    

More to the point, a second pulmonary functioning test from January 2008 found no evidence to support a diagnosis for asthma.  See Central Texas VAMC Records.  During this examination, the Veteran's FVC value was 3.6 L and 94 percent of the predicted value.  The examining VA physician found the results of the evaluation were "inconsistent" with asthma.  Although the Veteran was given medications to treat asthma, including an inhaler, the physician stated no diagnosis of asthma was warranted and should not be included in her list of active conditions without further testing. 

The Veteran was afforded an additional VA examination in March 2016, in order to explore the nature and etiology of her claimed respiratory problems.  Following a review of the Veteran's claims file, the VA examiner opined the Veteran's alleged exercise induced asthma was less likely than not related to her active duty service.  Specifically, the VA examiner concluded the Veteran did not have a current or past diagnosis for exercise induced asthma, and therefore there can be no causative relationship.  In reaching this conclusion, the examiner cited to evidence within the Veteran's STRs that reflected normal respiratory functioning, to support the absence of any chronic impairment during the Veteran's military service.  Additionally, the examiner cited to a pulmonary functioning test, from October 2007, which showed no evidence of any respiratory disease or limitation.  Based on these objective findings, the VA examiner concluded there was no evidence to support a diagnosis of exercise induced asthma, or any other respiratory disease, and therefore there was no connection between the Veteran's alleged symptoms and her active duty service. 

Therefore, the Board has reviewed all the medical evidence of record, but no probative evidence of record establishes that the Veteran has been diagnosed with exercise induced asthma or any other respiratory disease.  In the absence of proof of a present disability, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

The Board emphasizes the Veteran is competent as a lay person to report difficulty breathing and other respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay person is competent to testify as to breathing problems).  However, in the present case, the Veteran's lay complaints, although acknowledged, are outweighed by the more probative respiratory testing conducted during her time in active duty service, and the subsequent testing in September 2007 and January 2009, as well as the other in-service and post-service medical evidence of record.  This objective medical testing and other respiratory examinations of record did not demonstrate any current respiratory disability for the Veteran.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an asthmatic or other respiratory disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Entitlement to Extraschedular Consideration for Bilateral Plantar Fasciitis:

The Veteran seeks entitlement to an increased rating for her service-connected bilateral plantar fasciitis on extraschedular basis.  As indicated by the May 2016 JMR, the only question for resolution with regard to the Veteran's bilateral plantar fasciitis, is whether referral for extraschedular consideration is warranted for the period beginning on and after April 1, 2014.  It is important to note that the JMR took no issue with the Board's adjudication of the Veteran's bilateral plantar fasciitis other than the handling of whether extraschedular referral was warranted.  That is, the JMR made no suggestion that the Board erred in its assignment of a Diagnostic Code and furthermore, made no suggestion that a different Diagnostic Code was potentially applicable to the Veteran's bilateral plantar fasciitis.  

In the present case, the Veteran has been denied an initial compensable rating for her bilateral plantar fasciitis prior to January 24, 2008.  Thereafter, the Veteran's bilateral plantar fasciitis has been rated as 30 percent disabling for the period January 24, 2008 through September 25, 2013.  Additionally, the Veteran has also been awarded temporary total disability benefits for convalescence involving the Veteran's bilateral plantar fasciitis disability over the periods from May 5, 2010 through July 31, 2010; from November 10, 2010 through January 31, 2011; and from September 26, 2013 through March 31, 2014.  

In an October 2015 Statement of the Case, the RO extended the Veteran's temporary total disability benefits for convalescence from April 1, 2014 through August 1, 2014.  Thereafter, the Veteran condition was given a disability rating of 50 percent.  This award of 50 percent disabling was done under the direct application of the provisions of the VA Rating Schedule.  The remaining question is the propriety of an extraschedular rating for the Veteran's disability under 38 C.F.R. § 3.321(b)(1).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2015).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Generally, evaluating a disability under the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, only in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

When these exceptional circumstances arise, the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating where the schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Throughout the course of the appeal period, the Veteran's bilateral plantar fasciitis has been rated by analogy under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5276.  Where, as here, the Veteran's disability is not listed in the Diagnostic Code, "it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous."   38 C.F.R. § 4.20.  Additionally, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code therefore reflects that there is no specific diagnostic code applicable to plantar fasciitis, and it must be rated by analogy.  38 C.F.R. § 4.20.

Pursuant to that DC 5276, a 10 percent rating is warranted for moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

In the previous January 2015 decision, the Board found and explained why DC 5276 provided the criteria that most closely addressed the Veteran's symptoms.   See 38 C.F.R. § 4.10 ("evaluations are based upon a lack of usefulness" of the body part or system).  Specifically, the Board explained that by using an analogous code, the Board was not bound by a strict rating criteria and could consider the totality of the Veteran's reported symptoms.  

More to the point, the Board notes that under Diagnostic Code 5276, the words "pronounced," "severe," "moderate," and "mild" are additionally employed to describe the numerical rating criteria.  These terms are not defined within the VA Rating Schedule.  However, the Court has previously held that in the absence of an express definition, words are given their ordinary meaning.  See Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015)(further explaining that "the ordinary meaning of 'severe' is 'very great [or] intense'"); See also Shipwash v. Brown, 8 Vet. App. 218 (1995).  Furthermore, the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, Diagnostic Code 5276 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  

The Veteran's main contention is that Diagnostic Code 5276 does not contemplate, or list, the entirety of the Veteran's symptoms.  See February 2016 Appellant's Brief.  Specifically, the Veteran contends the DC 5276 does not account for her symptoms of numbness, clicking, catching, decreased motion, weakness, excess fatigability, incoordination, atrophy of disuse, instability, disturbance of locomotion, and interference with sitting and standing.  The Veteran argues that because these symptoms are not listed in DC 5276, they were not properly considered when evaluating her disability rating. 

However, the Board finds that DC 5276 does properly recognize and compensate the Veteran for all objective symptomatology shown.  First, the Board notes that the Veteran's symptoms of pain, weakness, fatigability, and other forms of functional loss are all considered within the diagnostic criteria.  See 38 C.F.R. §§ 4.10, 4.40 , 4.45, 4.57, 4.59, 4.71.  Collectively, these regulations address all symptoms of functional loss the Veteran experiences.  This includes her symptoms of disturbance of locomotion, interference with sitting and standing, and joint instability.  Additionally, 38 C.F.R. § 4.45(c)-(f) specifically address the Veteran's symptoms of weakness, excess fatigability, pain on movement, swelling, and incoordination.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptoms.

Second, as noted above, the Board choose to rate the Veteran's bilateral plantar fasciitis under an analogous rating so as to not be bound by strict rating criteria.  By use of an analogous diagnostic code, the Board was therefore able to consider the totality of the Veteran's symptoms, including those not specifically enumerated in the rating criteria.  Moreover, DC 5276 includes references to "pronounced" and "severe" limitations, thereby giving the Board additional freedom to consider the totality of the Veteran's disability picture in assigning the applicable rating.  The inclusion of "pronounced" within DC 5276, allows the Board to take into consideration the Veteran's symptoms of numbness, clicking, catching, and throbbing.  In fact, the Veteran's staged ratings are reflective of periods of periods with increased symptoms and periods where the Veteran did not experience such additional symptoms.  See 38 C.F.R. §§ 4.40, 4.45; See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, it cannot be said that the available schedular evaluations for the Veteran's bilateral plantar fasciitis are inadequate.

Therefore, the Board finds the Veteran's symptoms are wholly addressed by the relevant Diagnostic Code, and by the assignment of a 50 percent disability rating.  Furthermore, since the Veteran's disability picture for her service-connected bilateral plantar fasciitis is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 116;  See also 38 C.F.R. § 3.321 (b)(1).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014).  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is service-connected for depression, migraine headaches, chronic right maxillary sinusitis, gastroesophageal reflux disease, eczema across her face, neck, and bilateral elbows, residuals of her in-service C-section, left foot scars from plantar fasciitis surgery, and scars associated with her gastroesophageal reflux disease.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim. Furthermore, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" her disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).   Accordingly, an extraschedular referral is not warranted on a collective basis either.

Based on the foregoing, the Board finds the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  See  Thun v. Peake, 22 Vet. App. 111 (2008); Ship wash v. Brown, 8 Vet. App. 218 (1995); See also VAOGCPREC 6-96 (Aug. 16, 1996).  Therefore, the claim for entitlement to an increased rating for bilateral plantar fasciitis on an extraschedular basis is denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's thoracolumbar spine disability is denied. 

Service connection for an asthmatic disorder or other respiratory condition is denied. 

Entitlement to an increased rating for the Veteran's service-connected bilateral plantar fasciitis on an extraschedular basis is denied



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an initial compensable rating for right maxillary sinusitis disability prior to July 26, 2013.  

In the May 2016 JMR, the Court vacated the Board's April 2015 decision and remanded this issue.  Specifically, the parties to the JMR found that the Board had not satisfied its duties to assist, as it failed to obtain relevant treatment records.   The parties noted the Veteran had testified in October 2014 that she received treatment for her right maxillary sinusitis disability at the "Scott & White Hospital" on and after October 2008.  Additionally, the parties found the Veteran submitted a medical release form to the VA to obtain these private medical records in August 2008.  Despite this, no action was taken to obtain these records.  As such, the Board must remand this issue in order to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the following private treatment records and associate them with the claims file, contacting the Veteran if necessary for any clarification required to identify certain records:

(A) Treatment records from Scott & White Hospital dated on and after October 2008

All attempts to secure these records, and any response received, must be documented in the claims file.  If no treatment records are available, a response to that effect is required and should be documented in the file. 

2.  The AOJ should contact the Veteran and inquire as to whether she has received treatment at any other facility, private or through the VA, for this disability on and after October 2008.  If a positive response is received, these records should be retrieved and associated with the Veteran's claims file.  

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal for the right maxillary sinusitis disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


